     Case 3:18-cv-02409-BEN-DEB Document 60 Filed 08/28/20 PageID.725 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                           SOUTHERN DISTRICT OF CALIFORNIA
 9
10    INDECT USA CORP,                                    Case No.: 3:18-cv-02409-BEN-DEB
11                                       Plaintiff,
                                                          ORDER GRANTING JOINT
12    v.                                                  MOTION EXTENDING
                                                          DEFENDANT’S TIME TO ANSWER
13    PARK ASSIST, LLC,
                                                          OR OTHERWISE RESPOND TO
14                                     Defendant.         PLAINTIFF’S SECOND AMENDED
                                                          COMPLAINT
15
16                                                        [Doc. No. 59]
17
              The Court has considered Plaintiff Indect USA Corp. (“Plaintiff”) and Defendant
18
     Park Assist, LLC’s (“Defendant”) joint motion to extend time to respond to Plaintiff’s
19
     Second Amended Complaint. For good cause shown, the Motion is GRANTED. The
20
     Defendant shall have until September 14, 2020 to file its Answer or otherwise respond to
21
     the Second Amended Complaint. No further continuances will be granted without just
22
     cause.
23
              IT IS SO ORDERED.
24
     Dated: August 28, 2020                           ___________________________
25
                                                      HON. ROGER T. BENITEZ
26                                                    United States District Judge
27
28

                                                      1
                                                                             3:18-cv-02409-BEN-DEB
